RESOLUCIÓN
Mediante Resolución de 3 de abril de 2003 designamos el Comité para la Revisión del Manual de Instrucciones al Jurado (Comité), adscrito al Secretariado de la Conferen-cia Judicial y Notarial (Secretariado), integrado por un grupo de profesionales del Derecho con amplia experiencia en la práctica penal. In re Comité Revisión Manual, 159 DPR 161 (2003).
*533Tras la aprobación del Código Penal en virtud de la Ley Núm. 149-2004, este Tribunal reconstituyó el Comité me-diante Resolución de 1 de noviembre de 2004, In re Comité Revisión Manual, 163 DPR 222, 223 (2004). En aquel en-tonces ampliamos los trabajos del Comité para la conside-ración debida de las disposiciones del Código Penal. Íd., págs. 222-223.
El 2 de jimio de 2006, el Comité entregó formalmente su Proyecto Final del Libro de Instrucciones al Jurado (Proyecto). Véase In re Agrad. Miembros Comité Jurado, 168 DPR 553 (2006). El 21 de julio de 2006 solicitamos al Secretariado que, junto con la Academia Judicial Puertorri-queña, sometiera el Proyecto a un proceso de consulta in-terna para que, evaluados los comentarios recibidos, remi-tiera sus recomendaciones a este Tribunal. Íd., págs. 553-554. En septiembre de 2008, el Secretariado presentó el Proyecto del Libro de Instrucciones al Jurado encomendado.
Sabido es que, mediante la Ley Núm. 146-2012, según enmendada por la Ley Núm. 246-2014 (33 LPRA sec. 5001 et seq.), se aprobó el Código Penal de Puerto Rico vigente. Igualmente, en el 2009 se adoptaron unas nuevas Reglas de Evidencia, 32 LPRA Ap. VI, y posterior al 2008, las Reglas de Procedimiento Criminal, 34 LPRA. Ap. II, han sido enmendadas en varias ocasiones. Ello, sumado al desarro-llo jurisprudencial en torno a dichos principios o preceptos, hace necesaria la revisión del Proyecto para actualizar su contenido en conformidad con el ordenamiento penal vigente.
Con miras a descargar esta importante e indispensable encomienda, se reconstituye el Comité para la Revisión del Manual de Instrucciones al Jurado, adscrito al Secreta-riado, el cual estará compuesto por miembros de la Judica-tura, la Academia Judicial Puertorriqueña, abogados y abogadas de la práctica privada y funcionarios públicos. Se nombran como miembros del Comité a las personas si-guientes:
*534Hon. Julio De la Rosa Rivé, presidente
Hon. Wanda Cruz Ayala
Hon. Berthaida Seijo Ortiz
Leda. Ygri Rivera de Martinez
Ledo. Ernesto L. Chiesa Aponte
Ledo. Harry Anduze Montaño
Ledo. Asdrubal Domenech Rosa
Ledo. Félix Fumero Pugliessi
Ledo. Héctor Quiñones Vargas
Ledo. José Andréu Fuentes
Leda. Bárbara M. Sanfiorenzo Zaragoza
Leda. Alma Méndez Ríos
La Fiscal General del Departamento de Justicia o la persona a quien esta designe como su representante
El Director Ejecutivo de la Sociedad para la Asistencia Legal o la persona a quien éste designe como su represen-tante
El Comité contará con el apoyo jurídico y técnico del Secretariado para cumplir con esta encomienda en un plazo no mayor a un año. Se faculta al Comité para crear subcomités de trabajo con el propósito de que la tarea se culmine en el término provisto.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
CFdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo